Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 11/3/2021, with respect to the rejection(s) of claim(s) 1-4, 11-14, 22, 24-25, 27-29, 31-32 under 103 Rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (Pub No.: 2018/0049244).

Claim Objections
Claim 29, 31-32 are objected to because of the following informalities:  
Regarding claim 29, line 14, the term “is configured” should be changed to “

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 11 recite the feature: “determining, by the terminal device, the system information to be sent by the network device according to the RAPID in the first type MAC subPDU and the BI in the third type MAC subPDU. (Emphasis added)” However, the applicant’s specification does not disclose the emphasized feature wherein the system information to be sent by the network device according to… the BI in the third type MAC subPDU. In fig. 2, S230 and para. 0064 of the applicant’s specification, which merely states that the terminal device determines system information to be sent by the device according to the at least one RAR, however, the fig. 2 and the para. 0064 do not disclose or suggest that the system information to be sent by the device according to the BI, let alone the BI in the third type MAC subPDU.
Claims 25 and 29 are rejected similarly to claims 1 and 11.
Depending claims 2-4, 12-14, 22, 24, 27-28, 31, 32 are also rejected with the same reasoning above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 22, 24, 25, 27, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (Pub No.: 2018/0359784) in view of Lee (Pub No.: 2018/0049244).
Regarding claim 11, Agiwal et al. discloses an apparatus (Agiwal et al. see fig. 4a, UE 400 or Fig. 28 UE 2800) in a terminal device, comprising: 
a processor (fig. 28, controller 2820) and a memory (fig. 28, memory 2830) storing program instructions; wherein when the program instructions are executed by the processor, the apparatus is configured to: 
send a first random access preamble to a network device and receive a media access control (MAC) protocol data unit (PDU) sent by the network device (Agiwal et al. see para. 0141; the gNB transmits RAR MAC PDU in response to PRACH preamble(s) received from one or more UE(s).). The one or more UE(s) transmits PRACH preamble(s) to the gNB and the gNB transmits RAR MAC PDU in response to the PRACH preamble(s), 
wherein the MAC PDU comprises at least one MAC subPDU, wherein the at least one MAC subPDU comprises a first type MAC subPDU, and the first type MAC subPDU comprises a random access preamble identifier (RAPID) and does not comprise MAC random access response (RAR), wherein the at least one MAC subPDU comprises a third type MAC subPDU, and the third type MAC subPDU comprises a Backoff Indicator (BI) (Agiwal et al. see fig. 17b; para. 0160-0163, 0169, 0171; a MAC PDU consists of one or more MAC sub-PDUs 1730 and optional padding 1735. Each MAC sub-PDU consists one of the following:… [0162] a MAC subheader with backoff indicator only OR a MAC subheader with RAPID only (i.e. acknowledgement for SI request) [0163] a MAC subheader with RAPID and MAC RAR). As shown in fig. 17b, the first MAC sub-PDU contains the MAC subheader with RAPID only and the third MAC sub-PDU contains a MAC subheader with backoff indicator only; and 
determine system information to be sent by the network device according to the RAPID in the first type MAC subPDU and the BI in the third type MAC subPDU (Agiwal et al. see para. 0169, 0171, 0173; the Type field in MAC subheader indicates whether the MAC subheader contains a Random Access preamble identifier or a Backoff Indicator (or information). If the type field in MAC subheader indicates random access preamble ID, then UE checks if the RAPID is equal to RAPID of one of random access preambles reserved for SI request. If the RAPID in MAC subheader is equal to RAPID of one of random access preambles reserved for SI request, then this MAC subheader is the MAC subheader for SI request ACK and there is no MAC RAR corresponding to it.). Thus, the UE determines the system information (SI) request ACK (i.e., system information to be sent by the gNB) based on the Type field in MAC subheader, which indicates whether the MAC subheader contains RAPID in the MAC sub-PDU or BI.
However, Agiwal et al. does not explicitly disclose the feature send a first random access preamble to a network device within a specific period; wherein the first random access preamble being sent within the specific period is used to request system information.
send a first random access preamble to a network device within a specific period (Lee see para. 0205; the terminal may repeatedly transmit the RA preamble based on a beamforming periodicity. In this case, the same RA preamble may be repeatedly transmitted using the same resource). Thus, the terminal may transmit the RA preamble repeatedly within a period;
wherein the first random access preamble being sent within the specific period is used to request system information (Lee see fig. 10, S1001; para. 0146; The terminal may generate a RA preamble for requesting transmission of the additional system information, and may transmit the generated RA preamble to the base station (S1001).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Agiwal et al. and to implement with the feature as taught by Lee to transmit RA preamble to request for additional SI.
The motivation would be to improve signaling overhead in the network.
Claim 1 is rejected similarly to claim 11.
Regarding claim 29, Agiwal et al. discloses an apparatus (see fig. 27 eNB 2700) in a network device, comprising: a processor (see fig. 27, Controller 2720) and a memory (see fig. 27, Memory 2730) storing program instructions; wherein when the program instructions are executed by the processor, the apparatus is configured to: 
receive a first random access preamble sent by a first terminal device, wherein the first random access preamble is configured to request system information (Agiwal et al. see para. 0141; the gNB transmits RAR MAC PDU in response to PRACH preamble(s) received from one or more UE(s)). The gNB receives the PRACH preamble(s) from one or more UE(s) for SI request; and 
reply a media access control (MAC) protocol data unit (PDU), wherein the MAC PDU comprises at least one MAC subPDU, wherein the at least one MAC subPDU comprises a first type MAC subPDU, and the first type MAC subPDU comprises a random access preamble identifier (RAPID) and does not comprise MAC random access response (RAR),  wherein the at least one MAC subPDU comprises a third type MAC subPDU, and the third type MAC subPDU comprises a Backoff Indicator (BI) (Agiwal et al. see fig. 17b; para. 0160-0163, 0169, 0171; a MAC PDU consists of one or more MAC sub-PDUs 1730 and optional padding 1735. Each MAC sub-PDU consists one of the following:… [0162] a MAC subheader with backoff indicator only OR a MAC subheader with RAPID only (i.e. acknowledgement for SI request) [0163] a MAC subheader with RAPID and MAC RAR). As shown in fig. 17b, the first MAC sub-PDU contains the MAC subheader with RAPID only and the third MAC sub-PDU contains a MAC subheader with backoff indicator only; and
wherein the RAPID in the first type MAC subPDU and the BI in the third type MAC subPDU are configured to determine the system information to be sent by the network device (Agiwal et al. see para. 0169, 0171, 0173; the Type field in MAC subheader indicates whether the MAC subheader contains a Random Access preamble identifier or a Backoff Indicator (or information). If the type field in MAC subheader indicates random access preamble ID, then UE checks if the RAPID is equal to RAPID of one of random access preambles reserved for SI request. If the RAPID in MAC subheader is equal to RAPID of one of random access preambles reserved for SI request, then this MAC subheader is the MAC subheader for SI request ACK and there is no MAC RAR corresponding to it.). Thus, the UE determines the system information (SI) request ACK (i.e., system information to be sent by the gNB) based on the Type field in MAC subheader, which indicates whether the MAC subheader contains RAPID in the MAC sub-PDU or BI.
However, Agiwal et al. does not explicitly disclose the feature to receive a first random access preamble sent by a first terminal device within a specific period, wherein the first random access preamble being sent within the specific period is configured to request system information.
receive a first random access preamble sent by a first terminal device within a specific period (Lee see para. 0205; the terminal may repeatedly transmit the RA preamble based on a beamforming periodicity. In this case, the same RA preamble may be repeatedly transmitted using the same resource). Thus, the terminal may transmit the RA preamble repeatedly within a period;
wherein the first random access preamble being sent within the specific period is configured to request system information (Lee see fig. 10, S1001; para. 0146; The terminal may generate a RA preamble for requesting transmission of the additional system information, and may transmit the generated RA preamble to the base station (S1001).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Agiwal et al. and to implement with the feature as taught by Lee to transmit RA preamble to request for additional SI.
The motivation would be to improve signaling overhead in the network.
Claim 25 is rejected similarly to claim 29.
Regarding claim 2, 12, Agiwal et al. discloses the feature wherein the processor is further configured to: decode the MAC PDU according to a specific random access radio network temporary identification (RA-RNTI) (Agiwal et al. see para. 0138, 0139; If a downlink assignment has been received on the NR-PDCCH for the RA-RNTI and the received TB is successfully decoded).  The decoded TB includes the MAC PDU.
Regarding claims 22, 24, 27, 31, Agiwal et al. discloses the feature wherein the RAPID is carried in a subheader of the first type MAC subPDU (Agiwal et al. see fig. 17b; para. 0160, 0162, 0169, 0171).

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (Pub No.: 2018/0359784) in view of Lee (Pub No.: 2018/0049244) as applied to claim 2 or 12 above, and further in view of Ren et al. (Pub No.: 2020/0275491).
Regarding claims 3, 13, Agiwal et al. in view of Lee discloses a reserved RA-RNTI (see para. 0154), however it does not explicitly disclose the feature wherein the reserved RA-RNTI is configured by the network device.
Ren et al. from the same or similar fields of endeavor discloses the feature wherein the specific RA-RNTI is a reserved RA-RNTI configured by the network device (Ren et al. see para. 0156).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Agiwal et al. in view of Lee and to implement with the feature as taught by Ren et al. to calculate reserved RA-RNTI at the network side or base station.
The motivation would be to improve transmission reliability.

Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (Pub No.: 2018/0359784) in view of Lee (Pub No.: 2018/0049244) as applied to claim 2 or 12 above, and further in view of Hu et al. (Pub No.: 2016/0330768).
Regarding claim 4, 14, Agiwal et al. in view of Lee does not explicitly disclose the feature wherein the specific RA-RNTI is configured by the network device through first system information.
Hu et al. from the same or similar fields of endeavor discloses the feature wherein the specific RA-RNTI is configured by the network device through first system information (Hu et al. see para. 0215; … the RA-RNTI may be acquired in a manner of configuration in the system information).  The RA-RNTI is configured by the network through first system information.

The motivation would be to improve transmission efficiency.

Claims 28, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (Pub No.: 2018/0359784) in view of Lee (Pub No.: 2018/0049244) as applied to claim 25 or 29 above, and further in view of Faniuolo et al. (Pub No.: 2010/0296450).
Regarding claim 28, 32, Agiwal et al. in view of Lee does not explicitly disclose the feature wherein the processor is further configured to: encode the MAC PDU according to a specific random access radio network temporary identification (RA-RNTI).
Faniuolo et al. from the same or similar fields of endeavor discloses the feature wherein the processor is further configured to: encode the MAC PDU according to a specific random access radio network temporary identification (RA-RNTI) (Faniuolo et al. see para. 0008, 0018; …on receipt of the modified MAC PDU the user equipment indicates from a physical layer to the MAC protocol layer that a modified MAC PDU has been received which is encoded with the revised format in which no LCID is included). In other words, the modified MAC PDU is encoded by the eNB, according to the specific RA-RNTI which indicates no LCID is included.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Agiwal et al. in view of Lee and to implement with the feature as taught by Faniuolo et al. to encode the modified MAC PDU according to the specific RA-RNTI.
The motivation would be to improve transmission efficiency. 
Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishii (Pub No.: 2018/0288810) is a show system which considered pertinent to the claimed invention.
Ishii discloses a system comprising an access node (22) and a wireless terminal (26). The wireless terminal comprises receiving circuitry (40) and transmitting circuitry (44) as well as processor circuitry (40). The transmitting circuitry configured to transmit a random access preamble configured for a request of system information. The receiving circuitry configured to receive a random access response. The processor circuitry is configured to consider a reception of the random access response as successful in a case that the random access response comprises a random access preamble identifier (RAPID) corresponding to the transmitted random access preamble, wherein the RAPID is in a medium access control (MAC) subheader. The processor circuitry is configured to consider a random access procedure as successfully completed in a case that a MAC random access response (MAC RAR) corresponding to the MAC subheader is not included in a MAC protocol data unit (MAC PDU).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/               Primary Examiner, Art Unit 2464